                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    BARNA CAPITAL GROUP LTD.,                            Case No. 2:19-CV-169 JCM (PAL)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     TONG SHIPPING, et al.,
               11                                       Defendant(s).
               12
               13            Presently before the court is plaintiff Barna Capital Group Ltd.’s (“Barna”) motion to
               14     remand. (ECF No. 15). Defendants Tong Shiping, Cheng Weihong, Meng Dong, Lv Fuqui, Yu
               15     Jun, Bai Shaohua, Xinwei Wang, and Lili Yang (collectively “individual defendants”) filed a
               16     response (ECF No. 17), to which Barna replied (ECF No. 19).
               17     I.     Facts
               18            This is a shareholder derivative action in which Barna, a Cyprus corporation with offices
               19     in the Republic of Cyprus and the Russian Federation, is suing on behalf of CALI, a Nevada
               20     corporation. (ECF Nos. 1-3, 17). The complaint contains the following allegations:
               21            CALI is in the business of selling imported luxury vehicles in the People’s Republic of
               22     China (“China”) and provides services related to automobile importation.        (ECF No. 1-3).
               23     CALI’s business model consists of purchasing luxury automobiles primarily in North America
               24     and selling them in China for more than two or three times the purchase price. Id. CALI reports
               25     over $400,000,000 per year in revenue and a profit margin of around 0.4%. Id. CALI’s profit
               26     margin is low in comparison to its competitors, which report profit margins around 12%. Id.
               27            Barna has been a minority shareholder of CALI at all times relevant to this litigation and
               28     currently holds 20% of the outstanding CALI shares. Id. Defendant Shiping and his wife,

James C. Mahan
U.S. District Judge
                1     defendant Weihong, own through various business entities a majority of CALI’s shares. Id.
                2     Shiping is also the president, chief executive officer, and a board member of CALI.              Id.
                3     Weihong is a former board member and former vice-president of CALI. Id. Shiping and
                4     Weihong effectively control CALI. Id.
                5            When Weihong was a board member and vice-president of CALI, she and her husband
                6     secretly owned and operated a web of interrelated companies that sold imported vehicles in
                7     China. Id. These companies included defendant Calistar Automall Sales and Services, Ltd.
                8     (“Calistar”), which Weihong owned.        Id.   Weihong’s son-in-law and nephew owned and
                9     operated Tianjin Binhai International Car City Co., Ltd. (“Tianjin”), which is another company
              10      involved in selling imported vehicles. Id. One of CALI’s board members, defendant Yang Lili,
              11      was also on Tianjin’s board of directors. Id.
              12             On or about June 2, 2016, Calistar entered into a Strategic Cooperative Agreement (“the
              13      agreement”) with Tianjin. Id. In accordance with the agreement, Tianjin would purchase
              14      vehicles below market price from CALI and sell those vehicles to Calistar at cost. Id. This
              15      arrangement ensured that Tianjin would not make any money. Id. Calistar would later sell those
              16      cars at market prices, earning a high profit margin. Id. In effect, profits that originally belonged
              17      to CALI and its shareholders were diverted to Calistar, Shiping, and Weihong. Id.
              18             On September 30, 2016, Weihong, through her business entity defendant Mighty Mark
              19      Investments Limited (“Mighty Mark”), sold all of its shares in a group of companies, including
              20      Tianjin and Calistar, to defendant LISI Group (Holdings) Limited (“LISI”). Id. The only
              21      significant asset in the transaction was the agreement between Tianjin and Calistar. Id. LISI
              22      paid for the acquisition by issuing LISI stock to entities that Weihong owned and controlled. Id.
              23      The value of that stock now exceeds $400,000,000. Id. In addition, LISI reported sales of
              24      approximately $200,000,000 in the first six months after it purchased Calistar. Id.
              25             After discovering Shiping and Weihong’s scheme, Barna demanded that CALI allow
              26      Barna to inspect CALI’s accounts, financial records, public communications, internal
              27      communication relating to Weihong’s business dealings, invoices and contracts with Tianjin,
              28

James C. Mahan
U.S. District Judge                                                   -2-
                1     disclosures of conflicts of interest, and related actions by the board of directors. Id. CALI
                2     denied Barna’s demand. Id.
                3            On March 20, 2018, Barna sent CALI’s counsel a draft of the complaint and demanded
                4     that CALI and the individual defendants to cease diverting CALI’s profits. Id. Barna also
                5     demanded that the individual defendants to disgorge their ill-gotten gains. Id. On March 30,
                6     2018, CALI’s counsel sent a letter inviting BARNA to meet with Shiping in China but did not
                7     offer to cease diverting its profits to entities owned by Weihong. Id.
                8            On March 31, Barna sent a letter to CALI’s counsel in which Barna declined to meet in
                9     China but offered to meet in the State of Nevada or Moscow, Russia. Id. CALI’s counsel
              10      thereafter sent an email to Barna stating, “We will pass your response on to our client and get
              11      back to you.” Id. On April 4, 2018, CALI’s chief operating officer, Jin Yang, contacted Barna
              12      and offered to schedule a teleconference. Id. Two days later, CALI’s counsel informed Barna
              13      that CALI’s audit committee retained the law firm DLA Piper to investigate Barna’s allegations.
              14      Id.
              15             On April 6, 2018, Barna initiated this lawsuit in state court, asserting six causes of action:
              16      (1) breach of fiduciary duty; (2) abuse of control; (3) waste of corporate assets; (4) conspiracy;
              17      (5) unjust enrichment; and (6) injunctive relief. Id. The defendants in this litigation consist of
              18      the individual defendants; CALI; LISI; Mighty Mark; Calistar; Tianjin; Mega Convention Group
              19      Limited; Tianjin Calistar Automall Operation Management Co., Ltd.; Tianjin Calistar Industrial
              20      Company, Ltd.; World Vast International Enterprise Limited; and Tianjin Bohai Car Supply
              21      Chain Management Co., Ltd. (collectively “defendants”). Id.
              22             Shortly after Barna initiated this lawsuit, DLA Piper resigned and CALI stated in a public
              23      SEC filing that it did not believe that it would complete the investigation into Barna’s
              24      allegations. (ECF No. 19-1). Thereafter, CALI’s accounting firm resigned because CALI
              25      prevented the accounting from completing an audit of the company by refusing to provide
              26      reliable information. Id.
              27             On January 28, 2019, defendants removed this action to federal court. (ECF No. 1).
              28      Now, Barna moves to remand this case back to state court. (ECF No. 15).

James C. Mahan
U.S. District Judge                                                  -3-
                1     II.    Legal Standard
                2            Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                3     district courts of the United States have original jurisdiction, may be removed by the defendant
                4     or the defendants, to the district court of the United States for the district and division embracing
                5     the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to
                6     lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
                7     v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
                8            Upon notice of removability, a defendant has thirty days to remove a case to federal court
                9     once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              10      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              11      charged with notice of removability “until they’ve received a paper that gives them enough
              12      information to remove.” Id. at 1251.
              13             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              14      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              15      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              16      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              17      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              18      order or other paper’ from which it can determine that the case is removable. Id. (quoting 28
              19      U.S.C. § 1446(b)(3)).
              20             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
              21      1447(c). On a motion to remand, the removing defendant faces a strong presumption against
              22      removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
              23      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
              24      (9th Cir. 1992).
              25      III.   Discussion
              26             Barna argues that the court should remand this case to state court for lack of diversity
              27      jurisdiction. (ECF No. 15). The court agrees.
              28

James C. Mahan
U.S. District Judge                                                   -4-
                1            28 U.S.C. § 1332 allows federal courts to exercise diversity jurisdiction in civil actions
                2     where the amount in controversy exceeds $75,000 and there is complete diversity of citizenship
                3     between the opposing parties. See 28 U.S.C. § 1332(a); Matao Yokeno v Sawako Sekiguchi, 754
                4     F.3d 649, 652 (9th Cir. 2014) (citation omitted).        Federal courts cannot exercise diversity
                5     jurisdiction upon removal “if any of the parties in interest properly joined and served as
                6     defendants is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).
                7            Although CALI, which is incorporated in the State of Nevada, is a defendant in this
                8     action, the individual defendants argue that the court has jurisdiction because CALI is a nominal
                9     defendant. (ECF No. 17). The individual defendants also argue that the court should realign
              10      CALI as a plaintiff. Id.
              11             “The issue of alignment for purposes of diversity jurisdiction requires a court to look
              12      beyond the pleadings to the actual interest of the parties.” Prudential Real Estate Affiliates, Inc.
              13      v. PPR Realty, Inc., 204 F.3d 867, 872–73 (9th Cir. 2000). In derivative shareholder lawsuits, a
              14      corporation is often properly aligned as plaintiff because the shareholders are suing on behalf of
              15      the corporation. In re Digimarc Corp. Derivative Litigation, 549 F.3d 1223, 1234 (9th 2008).
              16      However, when a corporation is “antagonistic” to the interest of the shareholders, the corporation
              17      is a proper defendant. Id. (citations omitted).
              18             A corporation is antagonistic to shareholders when the corporation’s management
              19      defends a course of conduct that the shareholders attack or is opposed to instituting the derivative
              20      litigation. Id. (citation omitted). For example, antagonism is evident when “the management
              21      refuses to take action to undo a business transaction or . . . so solidly approves it that any demand
              22      to rescind would be futile[.]” Smith v. Sperling, 354 U.S. 91, 97 (1957).
              23             The individual defendant incorrectly contend that CALI is not antagonistic to Barna.
              24      Barna has already demanded on multiple occasions that CALI cease diverting its profits to
              25      entities that Shiping and Weihong own. (ECF No. 19-1). Not only did CALI’s management
              26      refuse Barna’s demand, but they also engaged in dilatory tactics by initiating an investigation
              27      into Barna’s allegations on the eve of threatened litigation. Id. Indeed, this investigation was
              28      merely a distraction because, as the chair of the audit committee explained,

James C. Mahan
U.S. District Judge                                                     -5-
                1
                             The active noncooperation of the Company has prevented the Audit Committee
                2            and its counsel from uncovering the evidence necessary to ascertain the truth or
                             inaccuracy of the allegations. . . . The efforts to impede our investigation have
                3            gone so far as to deny the Audit Committee’s counsel permission to interview, or
                             even communicate with, the Company’s officers, employees or relevant staff or to
                4            even physically visit the office premises.
                5     Id.
                6            Moreover, at the time Barna filed its complaint, the individual defendants consisted of all
                7     eight members of CALI’s board of directors as well as the company’s president, vice-president,
                8     and chief executive officer. (ECF No. 1-3); see In re Digimarc, 549 F.3d at 1236 (holding that
                9     antagonism must exist at the time suit was filed). Thus, CALI is antagonistic to this lawsuit
              10      “because the very individuals who have a stranglehold over the corporation are the people
              11      against whom suit is sought to be brought and, therefore, in any sense that has any meaning they
              12      are the defendants for that reason[.]” In re Digimarc, 549 F.3d at 1235 (quotation marks and
              13      citations omitted).
              14             In sum, CALI is a proper defendant in this litigation because it’s management defended a
              15      course of action that Barna attacked and the individual defendants have a “stranglehold over the
              16      corporation[.]” Id. Accordingly, the court will grant Barna’s motion to remand for lack of
              17      diversity jurisdiction under 18 U.S.C. § 1332 and 28 U.S.C. § 1441(b)(2). The court will also
              18      deny all other pending motions.
              19      IV.    Conclusion
              20             Accordingly,
              21             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that CALI’s motion to
              22      dismiss (ECF No. 6) be, and the same hereby is, DENIED without prejudice.
              23             IT IS FURTHER ORDERED that the individual defendant’s motion to dismiss (ECF No.
              24      9) be, and the same hereby is, DENIED without prejudice.
              25             IT IS FURTHER ORDERED that Barna’s motion to remand (ECF No. 15) be, and the
              26      same hereby is GRANTED.
              27             IT IS FURTHER ORDERED that Barna’s motion to extend (ECF No. 18) be, and the
              28      same hereby is, DENIED as moot.

James C. Mahan
U.S. District Judge                                                 -6-
                1           IT IS FURTHER ORDERED that the parties’ joint motion to extend (ECF No. 20) be,
                2     and the same hereby is, DENIED as moot.
                3           IT IS FURTHER ORDERED that the matter of Barna Capital Group Ltd. v. Shiping et
                4     al., case number 2:19-cv-00169-JCM-PAL, be, and the same hereby is REMANDED.
                5           The clerk shall close the case accordingly.
                6           DATED April 1, 2019.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -7-
